 


 HR 6896 ENR: United States Parole Commission Extension Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 6896 
 
AN ACT 
To provide for the continued performance of the functions of the United States Parole Commission, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Parole Commission Extension Act of 2018. 2.Amendment of sentencing reform act of 1984For purposes of section 235(b) of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 note; Public Law 98–473; 98 Stat. 2032), as such section relates to chapter 311 of title 18, United States Code, and the United States Parole Commission, each reference in such section to 31 years or 31-year period shall be deemed a reference to 33 years or 33-year period, respectively. 
3.Parole commission report 
(a)In generalNot later than 180 days after the date of enactment of this Act, the United States Parole Commission shall report to the Committees on the Judiciary of the Senate and House of Representatives the following for fiscal year 2018: (1)The number of offenders in each type of case over which the Commission has jurisdiction, including the number of Sexual or Violent Offender Registry offenders and Tier Levels offenders. 
(2)The number of hearings, record reviews and National Appeals Board considerations conducted by the Commission in each type of case over which the Commission has jurisdiction. (3)The number of hearings conducted by the Commission by type of hearing in each type of case over which the Commission has jurisdiction. 
(4)The number of record reviews conducted by the Commission by type of consideration in each type of case over which the Commission has jurisdiction. (5)The number of warrants issued and executed compared to the number requested in each type of case over which the Commission has jurisdiction. 
(6)The number of revocation determinations by the Commission in each type of case over which the Commission has jurisdiction. (7)The distribution of initial offenses, including violent offenses, for offenders in each type of case over which the Commission has jurisdiction. 
(8)The distribution of subsequent offenses, including violent offenses, for offenders in each type of case over which the Commission has jurisdiction. (9)The percentage of offenders paroled or re-paroled compared with the percentage of offenders continued to expiration of sentence (less any good time) in each type of case over which the Commission has jurisdiction. 
(10)The percentage of cases (except probable cause hearings and hearings in which a continuance was ordered) in which the primary and secondary examiner disagreed on the appropriate disposition of the case (the amount of time to be served before release), the release conditions to be imposed, or the reasons for the decision in each type of case over which the Commission has jurisdiction. (11)The percentage of decisions within, above, or below the Commission’s decision guidelines for Federal initial hearings (28 CFR 2.20) and Federal and D.C. Code revocation hearings (28 CFR 2.21). 
(12)The percentage of revocation and non-revocation hearings in which the offender is accompanied by a representative in each type of case over which the Commission has jurisdiction. (13)The number of administrative appeals and the action of the National Appeals Board in relation to those appeals in each type of case over which the Commission has jurisdiction. 
(14)The projected number of Federal offenders that will be under the Commission’s jurisdiction as of October 31, 2021. (15)An estimate of the date on which no Federal offenders will remain under the Commission’s jurisdiction. 
(16)The Commission’s annual expenditures for offenders in each type of case over which the Commission has jurisdiction. (17)The annual expenditures of the Commission, including travel expenses and the annual salaries of the members and staff of the Commission. 
(b)Succeeding fiscal yearsFor each of fiscal years 2019 through 2021, not later than 90 days after the end of the fiscal year, the United States Parole Commission shall report to the Committees on the Judiciary of the Senate and House of Representatives the items in paragraphs (1) through (17) of subsection (a), for the fiscal year. (c)District of Columbia parole failure rate reportNot later than 180 days after the date of enactment of this Act, the United States Parole Commission shall report to the Committees on the Judiciary of the Senate and House of Representatives the following: 
(1)The parole failure rate for the District of Columbia for the last full fiscal year immediately preceding the date of the report. (2)The factors that cause that parole failure rate. 
(3)Remedial measures that might be undertaken to reduce that parole failure rate. 4.Prison rape elimination standards auditorsSection 8(e)(8) of the Prison Rape Elimination Act of 2003 (34 U.S.C. 30307(e)(8)) is amended to read as follows: 
 
(8)Standards for auditors 
(A)In general 
(i)Background checks for auditorsAn individual seeking certification by the Department of Justice to serve as an auditor of prison compliance with the national standards described in subsection (a) shall, upon request, submit fingerprints in the manner determined by the Attorney General for criminal history record checks of the applicable State and Federal Bureau of Investigation repositories. (ii)Certification agreementsEach auditor certified under this paragraph shall sign a certification agreement that includes the provisions of, or provisions that are substantially similar to, the Bureau of Justice Assistance’s Auditor Certification Agreement in use in April 2018. 
(iii)Auditor evaluationThe PREA Management Office of the Bureau of Justice Assistance shall evaluate all auditors based on the criteria contained in the certification agreement. In the case that an auditor fails to comply with a certification agreement or to conduct audits in accordance with the PREA Auditor Handbook, audit methodology, and instrument approved by the PREA Management Office, the Office may take remedial or disciplinary action, as appropriate, including decertifying the auditor in accordance with subparagraph (B). (B)Auditor decertification (i)In generalThe PREA Management Office may suspend an auditor’s certification during an evaluation of an auditor’s performance under subparagraph (A)(iii). The PREA Management Office shall promptly publish the names of auditors who have been decertified, and the reason for decertification. Auditors who have been decertified or are on suspension may not participate in audits described in subsection (a), including as an agent of a certified auditor. 
(ii)NotificationIn the case that an auditor is decertified, the PREA Management Office shall inform each facility or agency at which the auditor performed an audit during the relevant 3-year audit cycle, and may recommend that the agency repeat any affected audits, if appropriate. (C)Audit assignmentsThe PREA Management Office shall establish a system, to be administered by the Office, for assigning certified auditors to Federal, State, and local facilities. 
(D)Disclosure of documentationThe Director of the Bureau of Prisons shall comply with each request for documentation necessary to conduct an audit under subsection (a), which is made by a certified auditor in accordance with the provisions of the certification agreement described in subparagraph (A)(ii). The Director of the Bureau of Prisons may require an auditor to sign a confidentiality agreement or other agreement designed to address the auditor’s use of personally identifiable information, except that such an agreement may not limit an auditor’s ability to provide all such documentation to the Department of Justice, as required under section 115.401(j) of title 28, Code of Federal Regulations..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 